DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 07/15/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s amendments have incorporated the previously identified allowable subject matter into independent claim 1, obviating the previous rejections of record under 35 U.S.C 102 and 35 U.S.C. 103, thus placing claims 1, 2, 10 and 14 in condition for allowance. The allowance of the claims is addressed in the Office Action below.

Allowable Subject Matter
Claims 1, 2, 10, and 14 are allowed.
Regarding claim 1, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from the claim obvious in combination with the rest of the claimed limitations set forth in the independent claim:
wherein a number of a thread of the line-shaped projection is 2 to 7, and
wherein a pitch of the line-shaped projection is 5.0 to 30.0 mm.
The following closest prior arts fall short for the following reasons.
Wagner (DE 19924898 A1) discloses a forming tool having a spiral shaped line-shaped projection, where said tool has a thread of six full threads. Wagner does not disclose a thread pitch.

The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/SAA/Examiner, Art Unit 3725  

/TERESA M EKIERT/Primary Examiner, Art Unit 3725